This action was commenced by the respondent on February 28, 1927, against the appellants for the recovery of the sum of $337.91, the amount of a check drawn by the appellants in favor of respondent on Bank of Georgetown (defunct), of Georgetown, S.C. together with interest on said amount from January 21, 1927, the date of the check. It is admitted that appellants had ample funds on deposit in said bank at the time said check was drawn and at the time of its presentation for payment to meet the same. The respondent took the check of appellants to Bank of Georgetown and deposited the same to the credit of his (respondent's) account. The amount of said check was duly credited to respondent and an entry to this effect was made in respondent's passbook. Thereafterwards, and on the same day, Bank of Georgetown suspended business and was taken over by the State Bank Examiner as an insolvent banking institution. Several days after the closing of Bank of Georgetown, the said check of appellants was returned by said bank unto respondent and was accepted by him.
Thereafterwards this action was instituted by respondent against appellants for the amount of said check and interest thereon from its date. To the complaint of respondent the appellants answered setting up various defenses. The respondent demurred to the second and third defenses set up in appellants' answer, and his Honor, Judge Shipp, sustained the demurrer to these defenses upon the grounds set forth in his order. From this order sustaining respondent's demurrer, this appeal is taken. *Page 385 
The exceptions, four in number, should be overruled, as being without merit, under Citizens' Bank v. Bradley, Examiner, 136 S.C. 518, 134 S.E., 510; Peurifoy v. FirstNat. Bank of Batesburg, 141 S.C. 370, 139 S.E., 793, and the judgment should be affirmed.